Citation Nr: 0104130	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-15 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from November 1, 1996 to February 14, 1997, and in 
excess of 50 percent from May 1, 1997, for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1964 to June 1966, 
including service in Vietnam, where he was awarded a Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A December 1996 rating decision granted service 
connection for PTSD and assigned a temporary total (100 
percent) evaluation under 38 C.F.R. § 4.29 from September 24, 
1996 through October 31, 1996, and a 10 percent evaluation 
thereafter, effective November 1, 1996.  An October 1997 
rating decision assigned a temporary total evaluation under 
38 C.F.R. § 4.29 from February 14, 1997 through April 30, 
1997, and a 10 percent evaluation thereafter.  By a February 
1998 rating decision, the 10 percent evaluation from May 1, 
1997 was subsequently increased to a 50 percent evaluation.  
In an April 1998 rating decision, a temporary total (100 
percent) evaluation under 38 C.F.R. § 4.29 was assigned from 
December 29, 1997 through January 31, 1998, and a 50 percent 
evaluation was assigned from February 1, 1998.  The rating 
action of February 1999 again granted a temporary total 
evaluation under 38 C.F.R. § 4.29, effective September 22, 
1998 through October 31, 1998.  From November 1, 1998, a 50 
percent evaluation was again assigned.

Although the final page of the aforementioned April 1998 
rating decision clearly reflects assignment of a 50 percent 
evaluation from May 1, 1997 to December 28, 1997, and a 100 
percent evaluation from December 29, 1997 to January 31, 
1998, and a 50 percent evaluation from February 1, 1998, the 
May 1998 notification to the veteran, in contrast to that 
rating decision, states that, "Starting February 1, 1997, 
you're entitled to $2,036.00 monthly because evaluation of 
100 percent has been assigned for the period 01-29-97 to 02-
01-98 because of hospitalization over 21 days." (Emphasis 
added).  The Compensation and Pension Award forms, on the 
left flap of the claims file (VA Form 21-8947), reflect that 
the payments to the veteran were consistent with the May 1998 
notification letter rather than with the final page of the 
April 1998 rating decision.  This information is REFERRED to 
the RO for purposes of computation of any award necessary in 
light of the decision below.  

FINDINGS OF FACT

1.  All evidence necessary to fully and fairly adjudicate the 
veteran's appeal has been obtained, and the duty to assist 
has been met.

2.  The evidence compiled during the development of this 
claim reflects that the veteran's assigned Global Assessment 
of Functioning (GAF) scores ranged from 20 to 70, reflecting 
a broad variation in the assessments of impairment due to 
PTSD, from very severe impairment to mild impairment, but the 
evidence establishes that, whenever the veteran's functioning 
improved to the point of employability, he was unable to 
sustain that improvement beyond a brief period.  

3.  When a 100 percent schedular evaluation is granted, that 
grant renders a claim of entitlement to TDIU moot, as of the 
assigned effective date for the total evaluation.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, an initial total 
schedular evaluation for service-connected PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1, 4.2, 
4.16, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. 
§§ 4.16(c), 4.132 (as in effect prior to November 7, 1996).

2.  There is no legal entitlement to TDIU for a period for 
which a total schedular evaluation has been granted.  
38 C.F.R. § 4.16 (2000); 38 C.F.R. § 4.16 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent from November 1, 1996 to 
February 14, 1997, and in excess of 50 percent from May 1, 
1997, for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit.  This evidence as a whole is adequate for rating 
purposes, and includes extensive discussion of the veteran's 
history, current complaints, and diagnoses.  The Board 
concludes that all reasonable and necessary efforts to obtain 
the evidence necessary to substantiate the claim were made, 
and the Board will proceed to consider the claim on the 
merits. 

1.  Claim for increased initial evaluation for PTSD

The veteran was admitted to a VA Medical Center for treatment 
of PTSD in late September 1996, through late October 1996.  
The veteran complained of social isolation, difficulty 
sleeping, nightmares and intrusive thoughts of Vietnam, fear 
of noise, increased startle reflex, and fear of harming 
himself or others.  The GAF score assigned at discharge was 
60. 

Just over three months later, the veteran was readmitted, 
from February 1997 to March 1997.  The veteran was again 
treated for the same symptoms that had led him to seek 
hospitalization in September 1996, causing decreased 
attention to or interest in taking care of the grandchildren 
who were living in his home.  A GAF score of 41 was assigned 
for his functioning on admission and a score of 50 was 
assigned for the veteran's highest level of functioning 
during the past year.  The discharge summary provided an 
opinion that the veteran's disability had undergone no 
significant change in functioning since his previous 
hospitalization.

Approximately two weeks after this discharge, the veteran was 
again admitted to VA hospitalization, in late March 1997, and 
remained hospitalized through late April 1997.  He was 
admitted with complaints of depression and feeling suicidal.  
He reported complete inability to sleep for the two days 
prior to admission.  The GAF score assigned at the time of 
admission was 30 to 35.  The veteran's symptoms of insomnia, 
depression, poor concentration, and social withdrawal 
decreased markedly during the admission with changes in the 
veteran's medication.  On discharge, a GAF score of 65 to 70 
was assigned.  

The veteran was next admitted for VA hospital treatment of 
PTSD in mid-July 1997 through early August 1997.  At the time 
of admission, the veteran's assigned GAF score was 35.  The 
veteran was having nightmares of war and hearing sounds of 
war.  He was hearing voices and seeing sights of war.  He 
felt that people were going to harm him, and he needed to 
protect himself.  He expressed homicidal thoughts.  He was 
unshaven and his motor reflexes were slowed.  He was anxious 
and depressed but cooperative.  He attributed the increase in 
symptomatology to his family situation and stressors, which 
required him to take care of his grandchildren. His initial 
evening dose of Doxepin was increased because he continued to 
have flashbacks.  The veteran's laboratory toxicology 
examination disclosed use of cocaine.  Over the course of the 
hospitalization, the veteran's symptoms improved markedly.  
He became less depressed and ceased to have hallucinations or 
hear voices.  His GAF score on discharge was 70. 

On VA examination conducted in November 1997, the veteran 
reported frequent and intrusive recollection of combat 
experiences and nightmares two or three times a month.  He 
avoided parades, war movies, Memorial Day ceremonies, and the 
like, feeling that watching a war movie had precipitated his 
February 1997 hospitalization.  His thoughts were shallow and 
limited.  He denied delusions, hallucinations, or panic 
attacks.  His speech was slow but relevant.  He reported 
abstinence from alcohol and drugs.  The examiner assigned a 
GAF score of 40, noting that he considered all symptomatology 
of depression part of the veteran's PTSD.

In late December 1997, the veteran was again hospitalized for 
VA treatment of PTSD.  The hospitalization summary reflects 
that the veteran sought emergency treatment after he became 
depressed, had an exacerbation of irritability, startle 
reflex, and nightmares, and relapsed into alcohol and cocaine 
use when his grandson was taken out of the home due to severe 
behavior problems.  His GAF score on admission was 25; that 
score rose to 40 at the time of discharge in late January 
1998.

VA clinical records reflect that the veteran was admitted in 
May 1998 for VA treatment of syncope with transient 
quadraparesis and gait ataxia, thought to be the result of 
use of cocaine; a subacute cerebral infarction was diagnosed.

The veteran was again admitted to inpatient VA PTSD treatment 
in September 1998 through October 1998.  The veteran sought 
treatment because of a relapse with use of cocaine.  He 
described family difficulties, including housing 
difficulties.  He had been having suicidal thoughts and had 
been unable to attend appointments because of the need to 
take care of the children, one of whom had been skipping 
school.  He was anxious but not violent, suicidal, homicidal, 
or psychotic during the hospitalization.  His GAF score on 
admission was 20, on discharge, 40.

From February 1999 to March 1999, the veteran was again 
hospitalized for treatment of PTSD.  He was not suicidal or 
homicidal, and was having no delusions or hallucinations 
except as consistent with PTSD.  There was no evidence of 
psychosis.  The veteran requested discharge due to the sudden 
death of a sibling.  The GAF score on admission was 30, with 
a 30 assigned for highest functioning in the past year.  

May 1999 VA outpatient records reflect that the veteran's 
outpatient treatment plan was closed out because veteran was 
not participating.

On VA examination conducted in January 2000, the veteran was 
neatly dressed, cooperative, but guarded.  His answers were 
brief, lacked spontaneity, but were coherent.  His affect was 
constricted.  His mood was one of irritability and 
depression.  He reported suicidal thoughts in the past, as 
well as hallucinations and paranoid thinking.  His memory was 
good.  The examiner concluded that the veteran met the 
criteria for PTSD, and that substance abuse disorder was in 
remission.  A GAF score of 55 was assigned.

When the veteran submitted his October 1996 claim for service 
connection for PTSD, that disability was evaluated under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411 ("old" criteria), 
which provided that a 10 percent disability evaluation was 
warranted for mild impairment, and a 30 percent disability 
rating was warranted where there was definite social and 
industrial impairment.  VAOPGCPREC 9-93 (Nov. 9, 1993).  A 
disability rating of 50 percent was warranted for 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms causing reliability, flexibility and 
efficiency levels to be so reduced as to result in 
considerable industrial impairment.  Severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment 
warranted a 70 percent evaluation.  A 100 percent evaluation 
required evidence that attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy); or, demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132.  

Regulations applicable at the time the veteran filed his 
claim provided that, in a case in which the only compensable 
service-connected disability was a mental disorder evaluated 
as 70 percent disabling which precluded the veteran from 
securing or following a substantially gainful occupation, a 
100 percent schedular evaluation under the appropriate 
diagnostic code would be assigned.  38 C.F.R. § 4.16(c). 

During the pendency of the veteran's appeal, the rating 
criteria used to evaluate psychiatric disabilities were 
amended, effective November 7, 1996.  61 Fed. Reg. 52,695-
52,702 (1996).  The provisions of 38 C.F.R. § 4.16(c) were 
also eliminated.  

From November 7, 1996, PTSD is evaluated under 38 C.F.R. 
§ 4.130, DC 9411 ("new" criteria).  Under the general rating 
formula for mental disorders, a 30 percent rating is 
warranted when PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is warranted when 
PTSD symptomatology causes occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
PTSD symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, and an 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or persistent danger of hurting self or 
others.  38 C.F.R. § 4.130.  

The veteran's claim of entitlement to service connection for 
PTSD was submitted prior to November 7, 1996.  Therefore, the 
veteran is entitled to a disability evaluation for the 
initial period following the grant of service connection 
determined under the "old" criteria, if those criteria are 
more favorable to him.  

The RO did not consider the veteran's claim for an increased 
initial evaluation in excess of 10 percent from November 1, 
1996 to February 14, 1997, and in excess of 50 percent from 
May 1, 1997, for post-traumatic stress disorder (PTSD), under 
the "old" criteria.  However, as the Board has granted the 
benefit sought under those criteria, the RO's failure to 
discuss the criteria is not prejudicial to the veteran. 

Viewed longitudinally from September 1996, the veteran's 
clinical records reflect that the veteran was attempting to 
abstain from alcohol and cocaine use.  He had symptoms 
including anxiety, nightmares, difficulty sleeping, 
isolation, anger, impulsivity, depression, and, at times, 
hallucinations and delusions.  The clinical records reflect 
periods of exacerbation of PTSD symptoms, together with 
relapse into use of alcohol or drugs, resulting in 
hospitalization.  Each time the veteran was provided with 
inpatient hospitalization, there was improvement.  However, 
that improvement was not sustained following hospitalization, 
and he returned to decreased functioning and increased 
symptomatology after discharge, at roughly three-month 
intervals on the average.  

The records also reflect that the veteran and his spouse were 
caring for three grandchildren who were living with them, and 
were adopted by the veteran and his wife during the pendency 
of this appeal.  The evidence of record further reflects 
that, as a result of the veteran's psychiatric disability, 
the agency that placed the children in the veteran's home 
also paid for some child care outside the veteran's home when 
the children were not in school and the veteran's wife was at 
work.

Following hospitalization in excess of 21 days, in September 
and October 1996, the veteran's GAF score was 60 at 
discharge.  The veteran was at home in November and December 
1996 and January 1997, but was re-hospitalized in February 
1997, with a GAF score on admission of 41.  The veteran was 
discharged in mid-March, but was again hospitalized about two 
weeks later, with a GAF score of 30 to 35 on admission.  At 
discharge, his GAF score was 65 to 70.  Because the veteran's 
admissions were almost continuous during this period, a 100 
percent evaluation was awarded under 38 C.F.R. § 4.29 from 
February 14, 1997 to May 1, 1997.  

The veteran remained at home in May and June 1997, but was 
readmitted in mid-July 1997, with a GAF score of 35 on 
admission, improved to 70 on discharge in August 1997.  There 
are no clinical records reflecting the severity of the 
veteran's disability in September or October 1997.  However, 
on VA examination in very early November 1997, a GAF score of 
40 was assigned.  The examiner was requested to separate out 
the disability due to the veteran's use of alcohol and drugs.  
However, the examiner's only comment was that the veteran's 
symptoms of depression were considered as part of his PTSD 
disorder.  It appears that the veteran may have been advised 
at that time that he should seek more intensive psychiatric 
care, but he declined to do so because of his family 
responsibilities and financial pressures.  

The following month, in December 1997, the veteran was again 
hospitalized, with a GAF score of 25 assigned on admission, 
rising to 40 on discharge.  The veteran was advised to seek 
further hospitalization, for drug rehabilitation, as soon as 
he was eligible, a few days after his discharge, but the 
evidence of record reflects that the veteran did not follow 
through with that care.  The clinical records also reflect 
that the adoption proceedings for the grandchildren were 
ongoing during this time.  

The veteran was next hospitalized, for medical problems, 
thought to be the result of a relapse into cocaine use, in 
May 1998.  No GAF score was assigned during this admission.  
The veteran did not participate in VA psychiatric care in 
June, July, or August 1998.  

In September 1998, he was readmitted for treatment of PTSD, 
with a GAF score of 20 on admission, rising to 40 on 
discharge in October 1998.  He did not participate in VA 
psychiatric care in November or December 1998 or January 
1999, and was again admitted for inpatient treatment, in 
February 1999, with a GAF score of 30.  A GAF score of 30 was 
also assigned for his highest level of functioning in the 
past year.  No GAF score was assigned at the time of the 
veteran's discharge in March 1999, as he requested discharge 
due to the sudden death of a sibling in another state.  There 
is no clinical evidence as to the severity of the veteran's 
PTSD from May 1999 to January 2000, when VA examination 
disclosed a GAF score of 55.  

The Board notes that, as defined in the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV), the Global Assessment of Functioning Scale 
(GAF) considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score of 61 to 70 indicates that the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF 
of 21-30 indicates that behavior is considerably influenced 
by delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  

The evidence reflects that, during the period covered by this 
appeal, the veteran's assigned GAF scores ranged from 20 to 
70.  As the definition of the GAF scale discloses, a GAF 
score of 20 is indicative of severe impairment, with 
inability to function in any aspect of life.  A GAF score of 
20 is not consistent with ability to obtain or retain 
employment.  A GAF score of 70, in contrast, reflects an 
individual who is functioning reasonably well, with only mild 
difficulty in any aspect of life.  

The Board notes that the assigned GAF scores appear to 
represent the veteran's level of functioning overall, as 
examiners did not limit the disability represented by the GAF 
score to the veteran's psychiatric symptomatology standing 
alone. 

Although the veteran's symptoms as described in some clinical 
summaries do not, in the Board's opinion, clearly establish 
that the veteran is unemployable, the assigned GAF scores of 
20 to 41 on VA hospital admissions from February 1997 to 
February 1999 establish that the professionals who were 
evaluating and treating the veteran found him unemployable.  

The evidence during this initial evaluation period reflects 
that, whenever the veteran's GAF scores improved to a level 
denoting ability to engage in employment, such improvement 
lasted, on the average, less than three months.  Although the 
veteran was assigned a GAF score of 60 at the time of 
discharge from his initial hospitalization during this 
evaluation period (October 1996), he was readmitted with a 
GAF score of 41 slightly more than three months later.  A GAF 
score of 41 is more consistent with a 70 percent evaluation 
under DC 9411.  Moreover, the summary from the second 
hospitalization includes an opinion that the veteran's 
disability was unchanged, suggesting that the higher GAF 
score assigned at the conclusion of the first hospitalization 
was not accurate.  Given this opinion, and the brief period 
that the veteran's "improvement" lasted, a 70 percent 
evaluation for the period from November 1, 1996 to February 
14, 1997 is warranted.  

The Board also finds that a 70 percent evaluation is 
warranted from May 1, 1997, as the veteran's functioning, and 
GAF scores, while sometimes better, were at a level 
consistent with a 70 percent evaluation so frequently as to 
make a determination that the veteran had sustained 
improvement above that level unreasonable.  

The Board notes, in this regard, that the most recent GAF 
score of record, a score of 55 assigned in January 2000, 
reflects an apparent improvement in the veteran's level of 
functioning.  However, the Board notes that there is no 
clinical evidence after that time to establish how long the 
veteran maintained that higher level of functioning.  
Moreover, the Board notes that the January 2000 VA 
examination report is very brief and does not reflect that 
the examiner evaluated symptomatology in areas where the 
veteran had manifested significant difficulties.  Because 
this examination does not appear as complete or comprehensive 
as previous clinical evidence reflecting more severe 
disability, the Board resolves doubt as to the appropriate 
disability evaluation from January 2000 in the veteran's 
favor, and concludes that a 70 percent schedular evaluation 
is appropriate. 

As noted above, under the regulations in effect when the 
veteran submitted his claim for service connection for PTSD, 
a total schedular evaluation was warranted under 38 C.F.R. 
§ 4.16(c) if a veteran had a psychiatric disability evaluated 
as 70 percent disabling and had no other compensable service-
connected disability.  In this case, the veteran has one 
other service-connected disability, malaria, and that 
disability is evaluated as noncompensable.  Therefore, the 
veteran is entitled to a total schedular initial evaluation 
for PTSD, under 38 C.F.R. § 4.16(c), although that provision 
has been eliminated and will not apply to the veteran's 
evaluations following this initial evaluation.
Since a total schedular evaluation is warranted under the 
"old" criteria, no further analysis under the "new" criteria 
is required, as a total schedular evaluation is the maximum 
schedular benefit available.  

2.  TDIU

The governing regulation, 38 C.F.R. § 4.16, specifically 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  However, since the Board has determined that the 
veteran here is entitled to an initial 100 percent schedular 
rating for his service-connected PTSD, he is not eligible, 
under the terms of the regulation, for a TDIU rating.  See 
Green v. West, 11 Vet. App. 472, 476 (1998); see also 
VAOPGCPREC 6-99 (June 7, 1999) (holding that a claim based on 
individual unemployability may not be considered when a 
schedular 100 percent rating is in effect).  When a 100 
percent schedular evaluation is granted, that grant renders 
the issue of entitlement to TDIU moot, as of the assigned 
effective date.

The Board has considered whether the veteran's claim for TDIU 
might entitle him to TDIU benefits for any period prior to 
the total schedular rating.  Since the veteran's TDIU claim 
was not received until 1998, the Board's finding that the 
requirements for a 100 percent schedular rating for PTSD were 
met as of November 1, 1996, renders the appeal on the TDIU 
claim moot. 


ORDER

An initial total schedular evaluation for PTSD is granted.

The claim for TDIU is moot, and, to that extent, the appeal 
is dismissed.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



